PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/296,910
Filing Date: 18 Oct 2016
Appellant(s): Bastian et al.



__________________
William E. Hunter
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/17/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/9/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I. 35 U.S.C. §101
In regards to appellant’s arguments that claims 11-23 are not directed towards a mental process because “picturing” a coffee mug’s in one’s mind is not equivalent to “obtaining a three dimensional model (3D) of a 3D object to be manufactured by a 3D extrusion printer”, and “picturing” an infill structure in one’s mind is not equivalent to “defining an infill structure for the 3D model” and then providing this infill structure to “generate tool path data for the 3D extrusion printer to build the 3D object in accordance with the 3D model and the infill structure for the 3D model”; the Office does not find this argument convincing because the claimed process of claim 11, as drafted, is a process that, under its broadest reasonable interpretation covers an abstract idea and mental process in which one can picture the coffee mug on the desk in which the exterior is the external hull, the inside is the internal hull which are separated by a distance and one can picture an infill structure of walls to provide rigidity to the structure, but for the recitation of generic “computer implemented method”, “an infill structure generation program in which providing does not require that the 3D model is actually inputted and used but instead the mental picture can be used as guidance to then input values into 
In regards to appellant’s argument that “the present claim language explicitly requires operations be performed by an infill structure generation program, and a person of ordinary skill in the art would not consider a mental picture of an object to be a 3D model of an object that is operated by a computer program and used to generate tool path”; the Office does not find this argument convincing because the recitation requires that the operations be performed by an infill structure generation program amounts to no more than mere instructions to apply the exception using a generic program and thus the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
In regards to appellant’s argument that “Oliver demonstrates that a person with a 3D printing pen is not equivalent to a 3D model (and infill structure defined therefor) from which tool path data for the 3D extrusion printer can be generated”; the Office does not find this argument convincing because Oliver demonstrates that one of ordinary skill in the art can obtain a 3D model of an object, define infill structure for said object and then print said object without the aid of an infill generation program and thus demonstrates that but for the recitations of a computer program and a computer-
In regards to appellant’s argument that “a person of ordinary skill in the art would clearly understand that an infill structure generation program requires a computer to perform the operations of the program, and a person of ordinary skill in the art would not believe that an infill structure generation program can be a mental step because human minds do not run infill structure generation programs to define infill structure usable to generate tool path data for a 3D extrusion printer”; the Office does not find this argument convincing because appellant has not provided any evidence to support this position and as demonstrated by Oliver it is apparent that an infill structure can be generated without the aid of a program or computer. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to appellant’s arguments that the Examiner relies on improper, conclusory analysis under Prong 2 of Step 2A of the Patent’s Office’s process for evaluating subject matter eligibility; the Office does not find this argument convincing because, as discussed in the prior actions, the claims do not recite additional elements that integrate the judicial exception into a practical application given that the claims do not recite more than generic computer implementation and generic computer programs.
In regards to appellant’s arguments that the Examiner improperly refers to the intended use doctrine; the Office does not find this argument convincing because the elements referred to as intended use were not ignored in the analysis but instead it was noted that though the claim recites a “computer-implemented method” there is no 
In regards to appellant’s arguments that “the Examiner was not asked to read limitations from the specification into the claims” and “the Examiner is not free to ignore some claim language” and “[w]hen the claim language as a whole, in view of the specification and the knowledge of a person of ordinary skill in the art, it is clear that the claims are not directed to an abstract idea”; the Office does not find these arguments convincing because though claim language is interpreted in light of the specification, limitations from the specification are not read into the claims and as discussed in the prior actions, the entire claim was considered with each limitation analyzed to determine that the claim as a whole is an abstract idea or mental process in which the recitation of computer implementation and computer programs does not integrate the claim into a practical application.
In regards to appellant’s arguments, in regards to claim 20, that “the Examiner is treating any claim feature that can be considered part of an algorithm as necessarily being an abstract idea, which can thus be ignored”; the Office does not find this argument convincing because the recitation of generating data and sending said data is not sufficient to integrate the judicial exception into a practical application.
In regards to appellant’s arguments, in regards to claim 20, that “the language of claim 20 is not a mere instruction to apply a judicial exception to a generic 3D printer, but rather reemphasizes the claims’ integration into a practical application”; the Office does not find this argument convincing because as discussed above, claim 11 is directed towards an abstract idea/mental process and the additional steps in claim 20 
In regards to appellant’s position that the Examiner did not address the claimed features of claims 12 and 13; this argument is not found convincing because the limitations of claims 12 and 13 provide for various adjustments and manipulations of the mental process of claim 11 and thus do not integrate the judicial exception into a practical application.
In regards to appellant’s position that the Examiner did not address the claimed features of claims 15 and 16; this argument is not found convincing because the limitations of claims 15 and 16 provide for various adjustments and manipulations of the mental process of claim 11 and thus do not integrate the judicial exception into a practical application.
In regards to appellant’s position that the Examiner did not address the claimed features of claims 17-19 and 22; this argument is not found convincing because the limitations of claims 17-19 and 22 provide for various adjustments and manipulations of the mental process of claim 11 and thus do not integrate the judicial exception into a practical application.
II. 35 U.S.C. §102(a)(1)
In regards to appellant’s position that the nest dodecahedron of Luxxeon 3D is a solid object and the process of defining the structure and subsequent printing of said object does not read on defining an infill structure of a 3D model by an infill structure generation program; the Office does not find this argument convincing because as Luxxeon 3D demonstrates, a program is used to generate the tool paths of internal 
In regards to appellant’s argument that “[t]o show anticipation by reference, the ‘identical invention must be shown in as complete detail as is contained in the…claim’”; appellant is advised that prior art does not have to use identical language to be anticipatory but instead the analysis is based on the broadest reasonable interpretation of the claim limitations and what the teachings of the prior art can reasonably be interpreted to mean and in the instant case, the internal structure of Luxxeon 3D reads on infill of the outer shell of the structure and thus though Luxxeon 3D does not explicitly call the structure an infill structure it meets the limitation. 
In regards to appellant’s arguments that the internal structure of Luxxeon 3D does read on an infill structure because Luxxeon 3D states the object is a solid object and does not term the internal structure as an infill structure and thus does not meet the definition “[i]n 3D printing, the term ‘infill’ refers to the structure that is printed inside an object’”; the Office does not find this argument convincing because the structure mapped to an infill structure in Luxxeon 3D is internal to the outer structure and thus reads on the definition.
In regards to appellant’s argument that Luxxeon 3D fails to teach “wherein each of the walls forms a continuous membrane in the 3D object, once built, and defining the walls comprises: identifying when an angle of a wall passes a threshold; and thickening the wall to ensure extrusions of the 3D extrusion printer maintain a minimum thickness of the continuous membrane formed for the wall I the 3D object, once built” because the subject matter is not inherent; the Office does not find this argument convincing 
In regards to appellant’s argument that “it is not inherent that 3D printing the object represented by the 3D model in Luxxeon 3D includes: identifying when an angle of a wall passes a threshold; and thickening the wall to ensure extrusions of the 3D extrusion printer to maintain a minimum thickness of the continuous membrane formed for the wall in the 3D object, once built”; the Office does not find this argument convincing because as demonstrated by the object printed in Luxxeon 3D (see 1:05) it is apparent that a desired continuous membrane formed for the wall is produced and thus it is apparent that Luxxeon 3D identified when an angle of a wall passes a threshold and thickening the wall because the wall was formed.
In regards to appellant’s argument that the Examiner has provided no evidence as to how it is apparent that a threshold has been identified; the Office does not find this argument convincing because as discussed in the Final Action, Luxxeon 3D at 1:05 provides the printed 3D object and thus it is necessary that a threshold was identified because the object was produced. The Office notes that the claim does not require a specific threshold but instead requires that if a threshold is met then the wall is thickened and thus if there is a wall produced by the prior art it necessarily must have determined if a threshold angle was passed and then thickened the wall.

In regards to appellant’s argument that the scaling back and forth of the wall size to obtain the desired structure in Luxxeon 3D is “clearly done for aesthetic reasons” and not does for simulating structure properties as required by claim 17; the Office does not find this argument convincing because changing the size and thickness of a structure inherently simulates structural properties because thickness controls at least rigidity of the object and thus, though the scaling might be done for aesthetic reasons it is apparent that said scaling also simulates structural properties and given that a desired result is obtained through the process it is also apparent that the properties are compared to a desired output.
In regards to appellant’s argument that Luxxeon 3D is focused on user design of a complex 3D model and not how to prepare a 3D model for 3D printing and never mentions generating infill for 3D printing and thus a person of ordinary skill in the art would not have had a reason to modify Luxxeon 3D to change the shape and size of the internal and external hull; the Office does not find this argument convincing because Luxxeon 3D is directed towards preparing a 3D model for 3D printing (the video demonstrates preparing the model and then printing) and as discussed above, the 
In regards to appellant’s argument that the instant claims and disclosure do not teach all of the limitations of claims 1-16 of copending 15/432693 (hereafter ‘693; allowed US Patent 40,556,418; hereafter ‘418); appellant is advised that an obviousness type double patent rejection is a one-way analysis and the question is if ‘418 in view of Luxxeon 3D renders obvious the claims of the instant case.
In regards to appellant’s argument that Application No. 15/432693 (hereafter ‘693; allowed US Patent 40,556,418; hereafter ‘418) in view of Luxxeon 3D does not render obvious the instant claims; the Office does not find this argument convincing because as discussed above, Luxxeon 3D teaches all the details of a slicing program and in combination with ‘693 renders obvious the instant claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/James M Mellott/Primary Examiner, Art Unit 1712  
                                                                                                                                                                                                      
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712    

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires